Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomann et al. (US 6,510,226 B1, hereinafter “Thomann”) in view of Clynne et al. (US 10,612,753 B2, hereinafter “Clynne”). 

Regarding claim 1, Thomann discloses a network device comprising: 
a main housing including a back, the back configured to secure the network device to a vertical surface, the back including cooling fins (1B, 26b); 
a radio mounted in the main housing (1B, RF shielding); and 
a front housing-movable with respect to the main housing (Fig. 3, 32). 
However, it does not specify:
an at least one antenna element mounted in an interior of the front housing, the antenna element operably coupled to the radio. 
	In analogues art, Clynne teaches:
an at least one antenna element mounted in an interior of the front housing, the antenna element operably coupled to the radio (Fig. 2, antennas 204 of RF transceiver 206 coupled and mounted to the housing). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the antenna element with the radio portion of the housing since it is desirable to enable the transmission of the radio signal (Clynne, col. 2, ln. 2-4). 
	
Regarding claim 2, Thomann discloses the network device of claim 1, further comprising an inner cover, the cooling fins being first cooling fins, the inner cover configured to seal an interior of the main housing and including second cooling fins (col. 1, ln. 57-59, 1B, 26b). 

Regarding claim 3, Thomann discloses the network device of claim 2, further comprising a hinge, a first side of the hinge secured to the front housing and a second side of the hinge secured to the main housing or the inner cover (22C, Fig. 1B, 22a, Fig. 2C).  

Regarding claim 4, Thomann discloses the network device of claim 3, wherein the hinge is configured to provide for a closed configuration of the network device, the front housing and inner cover contacting each other in the closed configuration (Fig. 1A, closed configuration).  

Regarding claim 5, Thomann discloses the network device of claim 2, further comprising a bracket, the bracket secured to the main housing and configured to attach to the front housing so as to maintain the front housing at a fixed position relative to the main housing (col. 3, ln. 3: fastening material, col. 4, ln. 35: secured, col. 5, ln. 52: grommets 48).  

Regarding claim 6, Thomann discloses the network device of claim 5, wherein the inner cover, the front housing, and the main housing have at least two substantially similar dimensions (Fig. 1A, they are in similar dimensions).  

Regarding claim 11, Thomann discloses the network device of claim 10, wherein the network device is configured to be mounted vertically on a pole or wall, with the front housing configured in a horizontal position (col. 6, ln. 5-8: wall mounting). 

Regarding claim 12, Thomann discloses the network device of claim 1, further comprising a mounting arrangement configured to mount the main housing in a vertical position while the front housing is in a horizontal position (col. 5, ln. 30: open position). 

Regarding claim 13, Thomann discloses the network device of claim 12; however, it does not specify further comprising a position sensor for detecting the horizontal position of the front housing. In analogous art, Clynee teaches a position sensor for detecting the characteristics (col. 6, ln. 25-30). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the sensor for sensing characteristics to the network device so the position of the housing may be monitored as part of the communication system with the Wi-Fi communication (col. 7, ln. 17-21, Clynee). 

Regarding claim 14, Thomann discloses a network device comprising: 
a first means for housing electronic components (col. 2, ln. 11), the means for housing comprising: 
a back side, the back side including means for radiating heat, and a means for processing radio signals (col. 6, ln. 17, Fig. 1B); 
a means for transmitting and receiving radio signals (col. 3, ln. 58-59: transmission system, col. 2, ln. 4: RF signals); and
a means for mounting the network device to a vertical surface (1B, 26b), the means for mounting physically attached to the back side of the first means for housing electronic components (col. 6, ln. 5-8: wall mounting).   
However, it does not specify:
a second means for housing electronic components; a means for transmitting and receiving radio signals mounted in an interior of the second means for housing electronic components; and
a means for varying an orientation of the first means for housing electronic components with respect to the second means for housing electronic components. 
	In analogous art, Clynee teaches: 
a second means for housing electronic components; a means for transmitting and receiving radio signals mounted in an interior of the second means for housing electronic components (Fig. 2, antennas 204 of RF transceiver 206 coupled and mounted to the housing); and
a means for varying an orientation of the first means for housing electronic components with respect to the second means for housing electronic components (col. 6, ln. 25-30).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the antenna element with the radio portion of the housing since it is desirable to enable the transmission of the radio signal (Clynne, col. 2, ln. 2-4). 

Regarding claim 15, Thomann in view of Clynee discloses the network device of Claim 14, further comprising means for sealing an interior of the first means for housing, the means for sealing comprising second means for radiating heat  (col. 4, ln. 31-32: weather resistance for sealing the housing, Clynee).
Same motivation as above to be able to transfer signal. 

Regarding claim 16, Thomann in view of Clynee discloses the network device of Claim 14, further comprising means for securing the orientation of the first means for housing with respect to the second means for housing at a substantially 90 degree angle (col. 5, ln. 30: open position, Thomann).

Regarding claim 17, Thomann discloses the network device comprising: a main housing including a back, the back comprising: 
a mounting arrangement configured to secure the network device to a vertical surface and cooling fins (1B, 26b);  
an inner cover enclosing the main housing (col. 1, ln. 57-59, 1B, 26b); and 
a front housing movable with respect to the main housing (Fig. 3, 32). 
However, Thomann does not specify:
a first antenna element mounted in an interior of the front housing.  
In analogous art, Clynee teaches a first antenna element mounted in an interior of the front housing.   (Fig. 2, antennas 204 of RF transceiver 206 coupled and mounted to the housing). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the antenna element with the radio portion of the housing since it is desirable to enable the transmission of the radio signal (Clynne, col. 2, ln. 2-4). 

Regarding claim 18, Thomann in view of Clynee discloses the network device of claim 17, further comprising a water resistant seal (col. 4, ln. 31-32: weather resistance for sealing the housing, Clynee). between the inner cover and the main housing (col. 1, ln. 57-59, 1B, 26b, Thomann).
Same motivation as in Claim 17. 

Regarding claim 19, Thomann in view of Clynee discloses the network device of claim 17, wherein the cooling fins are first cooling fins, the inner cover comprises second cooling fins (col. 1, ln. 57-59, 1B, 26b, Thomann).


Claims 7-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomann et al. (US 6,510,226 B1, hereinafter “Thomann”) in view of Clynne in view of Owen et al. (US 2020/0412070 A1, hereinafter “Owen”). 
Regarding claim 7, Thomann in view of Clynee discloses the network device of claim 1; however, it does not specify wherein the at least one antenna element further includes a Bluetooth Low Energy (BLE) antenna matrix mounted in the interior of the front housing, and wherein the radio is a BLE radio which is operably connected to the BLE antenna matrix.  
In analogous art, Owen teaches the at least one antenna element further includes a Bluetooth Low Energy (BLE) antenna matrix mounted in the interior of the front housing, and wherein the radio is a BLE radio which is operably connected to the BLE antenna matrix ([0169]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the BLE control element with the antenna configuration since it is desirable to enable the ability to send Wi-Fi signal, through a distance even with weather constraint, which is accepted by the translation of BLE protocol to pass through the mesh ([0169]). 
	
Regarding claim 8, Thomann in view of Clynee and Owen discloses the network device of claim 7, further comprising: 
a Wi-Fi antenna mounted in the interior of the front housing (col. 7, ln. 20, Clynee); and 
a Wi-Fi radio mounted in the interior of the main housing, the Wi-Fi radio operably connected to the Wi-Fi antenna (col. 8, ln. 37-39, Clynee).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the antenna element with the radio portion of the housing since it is desirable to enable the transmission of the radio signal (Clynne, col. 2, ln. 2-4). 
	
Regarding claim 9, Thomann in view of Clynee and Owen discloses the network device of claim 7, further comprising: 
a water resistant flexible tube coupling the interior of the main housing to the interior of the front housing via a water resistant seal (col. 4, ln. 31-32: weather resistance for sealing the housing, Clynee). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the antenna element with the radio portion of the housing since it is desirable to enable the transmission of the radio signal despite of various weather condition (Clynne, col. 2, ln. 2-4, col. 4, ln. 31). 
	
Regarding claim 10, Thomann discloses the network device of claim 1, wherein the radio is a first radio and the antenna element is a first antenna element, the network device further comprising: a second radio, the second radio being a WiFi radio; and a second antenna element positioned inside the front housing, the second antenna element being a WiFi antenna element and being operably (see recitation in claim 1 and col. 6, ln. 2-4: antenna disposed with the connection of the WiFi, Clynee). 
Thomann in view of Clynee does not specify coupled to the second radio, wherein the first antenna element is part of a BLE antenna array, the BLE antenna array operably coupled to the first radio. 
In analogous art, Owen coupled to the second radio, wherein the first antenna element is part of a BLE antenna array, the BLE antenna array operably coupled to the first radio ([0169]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the BLE control element with the antenna configuration since it is desirable to enable the ability to send Wi-Fi signal, through a distance even with weather constraint, which is accepted by the translation of BLE protocol to pass through the mesh ([0169]). 

Regarding claim 20, Thomann in view of Clynee discloses the network device of claim 17; however it does not specify wherein the at least one antenna element includes a Bluetooth Low Energy (BLE) antenna matrix mounted in an interior of the front housing, wherein the radio includes a BLE radio mounted in an interior of the main housing, the BLE radio operably connected to the BLE antenna matrix.
In analogous art, Owen teaches a Bluetooth Low Energy (BLE) antenna matrix mounted in an interior of the front housing, wherein the antenna element is included in the BLE antenna matrix, and wherein the radio is a Bluetooth low energy (BLE) radio which is operably connected to the BLE antenna matrix ([0169]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the BLE control element with the antenna configuration since it is desirable to enable the ability to send Wi-Fi signal, through a distance even with weather constraint, which is accepted by the translation of BLE protocol to pass through the mesh ([0169]). 


Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Applicant asserts the amended claim language in claim 1 would not be taught by the prior art of record. The applicant is afforded the broadest reasonable interpretation when examination is conducted. Here, the recitation provides the antenna element is mounted in front housing. “Front” is of any direction of the given corners or faces of a provided housing of any shape; hence, this limitation does not have an orientation without opposing corners or faces of the housing being mentioned. The amendment further extrapolates the element of “the interior” of the front housing into this limitation of claim 1. Nothing further changed the understanding with the construction of the claim provided the interior portion of the housing would have to be connected (e.g., being coupled) to the exterior of the housing for the antenna to be of signaling to other devices such as in communication for the transmission of the lighting. It is of an ordinary reasonable person with the skill of the art to construct an antenna mounted to the housing to include an antenna element being attached the housing and having components been coupled and be embedded within the boundary of the housing for the purpose of securing the electronics. 
In this case, there affords no evidence to the differentiation of the interior or the exterior or much of the difference as long the antenna is part of the housing being in the portion of the housing that is referenced as “front housing” and that such antenna would render such design and be produced, and otherwise, having a different used to have a difference in its change of design. In other words, it is not disclosed in furtherance of a difference to why the prior art of record would not have been the rejection to the current application. 
Further, this configuration of having taught a radio connection is to enable the transmission of the signal. The Applicant has not provided any other rationale to why such design would be novel. 
As detailed, provided there is no substantive assertion and disclosure to how this amendment is supported, and that the mere patent eligibility is in proper. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Additionally, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For at least the foregoing reasons, all claims are rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
5/20/2022